Bussey, Justice
(concurring in result) :
While I concur in the result reached in the majority opinion, as I view the record, this appeal presents a single *408and relatively narrow issue which is as follows: Did Judge McEachin have the power, some six weeks later, to modify an order of a partial revocation of probation issued by him at chambers on July 11, 1974? Judge McGowan, at the request of Judge McEachin, was acting in lieu and stead of Judge McEachin who was on vacation, and attempted to exercise only such jurisdiction as Judge McEachin, himself, would have had if present. Apparently he and Judge McEachin both thought that, on the merits, an order of modification was proper, if Judge McEachin had the power and jurisdiction to order such. Judge McGowan concluded, incorrectly I think, that Judge McEachin had such power under the provisions of code section 55-596 and accordingly issued the order of modification.
The court did not in any manner attempt to alter, amend or modify the sentence initially imposed on defendant at the June term, and hence, in my view, the cases State v. Best and State v. Richland County Court have no real application to this controversy.
There is no1 merit, I think, in the State’s contention based on lack of due notice. The solicitor was present at the hearing, opposed the modification, and the record simply fails to reflect any prejudice to the State resulting from lack of due notice.